         Case 6:13-cr-10140-JWB Document 206 Filed 05/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                          Case No. 13-10140-02-JWB

MARISELA RAMIREZ,

                      Defendant.


                               MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s “motion for hardship credit.” (Doc. 204.)

Plaintiff has filed a response. (Doc. 205.) No reply has been filed, and the time for doing so has

expired, making the motion ripe for decision. For the reasons stated herein, the motion is

DIMISSED without prejudice for lack of jurisdiction.

I. Background

       Defendant previously pled guilty to one count of conspiracy to distribute

methamphetamine in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), and 841(a)(1). (Doc. 137.) She

was sentenced to a term of imprisonment of 120 months by the Hon. J. Thomas Marten. Judgment

was entered on January 11, 2016. (Doc. 159.)

       Defendant’s current motion alleges she is in custody at FCI Aliceville, in Aliceville,

Alabama, and that she has been on “lock-down” status for an estimated 365 days due to the

COVID-19 pandemic. (Doc. 204 at 3.) She alleges that she receives limited recreational

opportunities, substandard meals and water, extended periods locked in a cell, inadequate hygiene

opportunities, and a lack of medical care, all allegedly in violation of her Fifth, Eighth, and
         Case 6:13-cr-10140-JWB Document 206 Filed 05/03/21 Page 2 of 3




Fourteenth Amendment rights. (Id.at 4-5.) The motion asks the court to “grant the defendant two

days credit for [each] one served” in these conditions. (Id. at 7.)

II. Analysis

       The court has no jurisdiction to grant the relief requested by Defendant or even to address

the merits of her complaint. The motion seeks a shortened period of confinement, which means it

is properly characterized as a motion for a writ of habeas corpus under 28 U.S.C. § 2241. Jones

v. Eng., 817 F. App'x 580, 583 (10th Cir. 2020) (“A proper § 2241 petition challenges ‘the fact or

duration of a prisoner’s confinement and seeks the remedy of immediate release or a shortened

period of confinement.’” (quoting McIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 812 (10th Cir.

1997) (quotations omitted)). But “[j]urisdiction over § 2241 petitions ‘lies in only one district: the

district of confinement.’” Spurlin v. Dir. of the N. Cent. Region for the Fed. Bureau of Prisons,

No. 21-3103-JWL, 2021 WL 1597945, at *1 (D. Kan. Apr. 23, 2021) (quoting Rumsfeld v. Padilla,

542 U.S. 426, 443 (2004)). Defendant is confined in Alabama; this court accordingly has no

jurisdiction to address a § 2241 petition from her.

       Alternatively, the motion might be construed as challenging only the conditions of

Defendant’s confinement, rather than the duration of her sentence. If so, it cannot be asserted in

this action. It can only be asserted as a civil rights lawsuit against those responsible for the

conditions, and in a district with jurisdiction over such persons. See Standifer v. Ledezma, 653

F.3d 1276, 1280 (10th Cir. 2011) (“It is well-settled law that prisoners who wish to challenge only

the conditions of their confinement, as opposed to its fact or duration, must do so through civil

rights lawsuits filed pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents, 403

U.S. 388 … (1971)—not through federal habeas proceedings.”). In either event, this court lacks

jurisdiction to address the merits of the motion.



                                                    2
        Case 6:13-cr-10140-JWB Document 206 Filed 05/03/21 Page 3 of 3




III. Conclusion

       Defendant’s “motion for hardship credit” (Doc. 204) is DISMISSED without prejudice for

lack of jurisdiction. IT IS SO ORDERED this 3rd day of May, 2021.



                                                 _____s/ John W. Broomes__________
                                                 JOHN W. BROOMES
                                                 UNITED STATES DISTRICT JUDGE




                                             3
